Citation Nr: 0947103	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-05 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the right pre-auricular area (basal cell 
carcinoma), to include as to due radiation exposure.

2.  Entitlement to service connection for a meningioma, to 
include as to due radiation exposure.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1944 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence does not reflect that the 
Veteran was exposed to ionizing radiation during service.

2.  The Veteran currently has basal cell carcinoma and a 
meningioma; however, the competent and credible evidence of 
record does not reflect that such conditions are the result 
of in-service disease, injury, or incident.


CONCLUSION OF LAW

Basal cell carcinoma and a meningioma were not incurred in or 
aggravated by active military service, nor may they be 
presumed to have been incurred or aggravated therein, to 
include as a result of exposure to ionizing radiation.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a November 2005 
letter of the evidence and information necessary to 
substantiate his claims, to include as due to radiation, as 
well as the responsibilities of the Veteran and VA in 
obtaining such evidence.  The Veteran was also requested to 
complete and return a radiation exposure questionnaire.  
Additionally, the Veteran was notified in a March 2006 letter 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman.  Both of these letters were sent before the 
initial rating decision was issued in August 2006.  As such, 
the Board finds that VA has satisfied its duty to notify the 
Veteran in accordance with the VCAA.

With regard to the duty to assist, the Board notes that there 
is an indication in the claims file that the Veteran's records 
are fire-related.  However, it does not appear that any of his 
service records are missing as a result.  In particular, a 
December 2005 response from the National Personnel Records 
Center (NPRC) indicates that the original service treatment 
records are moldy and brittle, but that photocopies of such 
records were mailed.  The Veteran's service treatment and 
personnel records have been obtained and considered, and they 
appear to be complete.  Post-service private treatment records 
have also been obtained and considered.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claim.  Additionally, the Board finds that all necessary 
development pertinent to claims based on radiation exposure 
has been accomplished, as discussed in detail below.

The Board observes that the Veteran has not been afforded a 
VA examination in connection with his service connection 
claims.  However, as discussed in detail below, while the 
Veteran has current diagnoses of basal cell carcinoma and a 
meningioma, the competent and credible evidence of record 
fails to indicate that such conditions may be related to 
service.  Specifically, the Board finds herein that the 
Veteran's report of in-service exposure to ionizing radiation 
is not credible when compared with the other evidence of 
record.  Additionally, there is no indication that the 
Veteran's claimed conditions are otherwise related to 
service.  As such, the Board finds that the medical evidence 
of record is sufficient to adjudicate the claims and no VA 
examination is necessary.  See 38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the circumstances of this case, additional efforts to 
assist or notify the Veteran would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, as 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens 
on VA with no benefit to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran in 
accordance with the VCAA at every stage in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  As such, the Veteran 
will not be prejudiced by the Board proceeding to the merits 
of his claims.

II. Analysis

Service connection for a condition that is claimed to be 
attributable to radiation exposure during service may be 
established in one of three different ways.  See, e.g., Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 522 U.S. 1151, 118 S. Ct. 
1171, 140 L.Ed.2d 181 (1998). 

First, if a veteran meets the definition of a "radiation-
exposed veteran," service connection is presumed for certain 
diseases enumerated in 38 C.F.R. § 3.309(d)(2) if they 
manifest to any degree at any time after such exposure.  See 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-
exposed veteran" is defined as a veteran who participated in 
a "radiation-risk activity," as defined by 38 C.F.R. § 
3.309(d)(3)(ii), during active service.  38 C.F.R. § 
3.309(d)(3)(i).  

Second, 38 C.F.R. § 3.311 provides for certain procedures to 
determine if service connection should be granted based on 
radiation exposure where a veteran does not meet the criteria 
of 38 C.F.R. § 3.309.  If the evidence shows that (1) the 
veteran was exposed to ionizing radiation during service; (2) 
the veteran subsequently developed a "radiogenic disease"; 
and (3) such disease first became manifest within a specified 
period (5 years or more after such exposure, for most 
diseases), then the claim will be referred to VA's Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 
3.311(b).  However, if any of these three requirements has 
not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation cannot be 
granted.  38 C.F.R. § 3.311(b)(1)(iii).  For these purposes, 
a "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, which includes certain 
enumerated diseases, as well as any condition for which the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)&(4).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) where all of the evidence, including that pertinent 
to service, establishes that a disease diagnosed after 
discharge was incurred or aggravated as a result of service, 
to include exposure to ionizing radiation.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, private treatment records reflect that the 
Veteran was treated for recurrent basal cell carcinoma and a 
meningioma from November 1990 through October 2005.  These 
conditions are a form of skin cancer and a tumor of the brain 
or central nervous system, respectively, which are enumerated 
as radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  The 
Veteran claims that he is entitled to service connection for 
such conditions because they are the result of exposure to 
ionizing radiation during active service.  

The Board first finds that the Veteran does not meet the 
criteria for presumptive service connection under 38 C.F.R. § 
3.309.  In this regard, the Veteran's claimed disabilities 
are not among the diseases covered by that section.  See 38 
C.F.R. § 3.309(d)(2).  Moreover, the Veteran has not 
asserted, and the evidence does not otherwise indicate, that 
he was exposed to a radiation-risk activity.  Specifically, 
there is no indication that he participated in onsite testing 
involving atmospheric detonation of a nuclear device; was 
involved in the occupation of Hiroshima or Nagasaki; was 
interned as a prisoner of war in Hiroshima or Nagasaki; 
served in 1992 on the grounds of a gaseous diffusion plant in 
Paducah, Kentucky, Portsmouth, Ohio, or the K25 area at Oak 
Ridge, Tennessee; served before 1974 on Amchitka Island, 
Alaska; or served in a capacity which, if performed as an 
employee of the Department of Energy, would qualify him for 
inclusion as a member of the Special Exposure Cohort.  See 
38 C.F.R. § 3.309(d)(3)(ii).  Accordingly, the Veteran is not 
entitled to service connection for basal cell carcinoma and a 
meningioma under 38 C.F.R. § 3.309. 

The Board will next consider whether the Veteran is entitled 
to consideration of his claim under the special provisions 
set forth in 38 C.F.R. § 3.311.  In this respect, the Veteran 
claims that he was exposed to ionizing radiation when he was 
assigned to operate an X-ray machine to check equipment and 
supplies that were coming into the base at Treasure Island, 
California.  

The Veteran has asserted at various points that he operated 
an X-ray machine from April to May 1946 or over the course of 
six months.  He has described his duties as standing directly 
next to the machine for approximately 5-6 hours and viewing 
the items on a screen.  He states that there was no barrier 
between him and the machine, and no safety equipment was 
provided.   See, e.g., November 2005 response to radiation 
exposure questionnaire, October 2009 hearing transcript.  The 
Veteran has also submitted a February 2007 statement from a 
fellow service-member, R.V., who indicated that the Veteran 
was assigned to operate an X-ray machine and observe and 
remove all government equipment for a few months in the fall 
of 1945.  

The Veteran's service personnel records do not reflect any 
involvement with X-ray machines.  In particular, his military 
occupational specialty is listed as aviation metal smith, and 
he was assigned to the transportation pool in Treasure Island 
in September 1945.  However, there is no indication that he 
was assigned to operate X-ray machines or was otherwise 
exposed to ionizing radiation at any point as a result of 
such assignments.  The Veteran does not claim that he was 
exposed to any radiation during his duties as an aviation 
metal smith.  

The RO conducted appropriate development to determine whether 
there was any evidence of the Veteran's claimed exposure to 
ionizing radiation during service.  First, a request was made 
to the National Personnel Records Center (NPRC) for any 
available records of radiation exposure, to include an 
official Record of Exposure to Ionizing Radiation (DD Form 
1141).  The NPRC responded in December 2005 that no such 
records were available.  Next, the RO requested all available 
records of radiation exposure, to include a DD Form 1141, 
from the Naval Dosimetry Center (Center).  In March 2006, the 
Center responded that their computerized registry post-dates 
the Veteran's service, but a review of records concerning 
other periods of service revealed no reports of occupational 
exposure to ionizing radiation pertaining to the Veteran.  
The Center indicated that it would be prudent to review the 
Veteran's service treatment records for potentially 
unreported exposure, as an official exposure record is 
required to be maintained in such records.  A review of the 
Veteran's service treatment records reveals no evidence of 
exposure to ionizing radiation.  The Veteran's claims file 
was also referred to the Director of Compensation and Pension 
Service (Director) for review on two separate occasions.  On 
both occasions, in July 2006 and April 2008, the Director 
concluded that there was no objective evidence to confirm the 
Veteran's claimed exposure to ionizing radiation while 
service on Treasure Island or at any other time during active 
service.

The Board notes that the Veteran, as well as his fellow 
service member, are competent to report that he operated an 
X-ray machine over the course of several months during 
service, which may have exposed him to ionizing radiation.  
However, the Board finds that such reports are not credible 
when compared with the other evidence of record.  See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  In particular, as summarized above, the Veteran's 
service treatment and personnel records reflect no exposure 
to ionizing radiation, and repeated requests for any 
available records of such exposure were unsuccessful.  If the 
Veteran had been exposed to ionizing radiation for numerous 
hours per day over the course of several months, as he 
claims, such exposure would be reflected in his service 
records.  As such, the Board finds that the weight of the 
evidence fails to establish that the Veteran was exposed to 
ionizing radiation during service.  Accordingly, he has not 
met the threshold criteria under 38 C.F.R. § 3.311(b), and he 
is not entitled to further consideration of his claims 
pursuant to 38 C.F.R. § 3.311.

As the Veteran is not entitled to service connection under 
38 C.F.R. §§ 3.309(d) or 3.311, the Board will consider his 
claims on the basis of direct service connection.  In this 
regard, there is no evidence of complaints or treatment for 
symptoms of basal cell carcinoma or a meningioma during 
service.  Indeed, the Veteran's private treatment records 
indicate that such diseases developed decades after his 
discharge from service in 1946.  The Veteran was treated for 
an aggressive basal cell carcinoma in 1990, which recurred 
several times over the years, and he was diagnosed with a 
meningioma in 2005, which may have been a metastasis from his 
skin cancer.  

Further, there is no medical evidence linking the Veteran's 
conditions to service.    The Board notes that the Veteran 
has submitted two letters from his treating physician, Dr. 
T., in support of his claims.  In a September 2006 letter, 
Dr. T. indicated that it was his understanding that the 
Veteran's basal cell carcinoma was in the location of prior 
radiation exposure and that it is "possible that such tumor 
was caused by radiation or long term photo damage."  In an 
April 2007 letter, Dr. T. indicated that the Veteran's basal 
cell carcinoma was in a region in which the Veteran may have 
been exposed to radiation during service, and he attached a 
page from an article indicating that basal cell carcinoma is 
a common sequelae in radiation-damaged skin.  As discussed 
above, the Board finds that the evidence does not establish 
that the Veteran was exposed to radiation during service.  
However, even if in-service radiation exposure had been 
established, the two letters from Dr. T. do not establish an 
etiological relationship between the conditions and service 
because they are too speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  Moreover, 
Dr. T.'s September 2006 letter indicated that the Veteran's 
basal cell carcinoma may also be due to long-term photo (sun) 
damage.  The partial article submitted by Dr. T. also does 
not establish a causal connection, as it only indicates that 
basal cell carcinoma may be caused by radiation exposure and 
does not address the factors in the instant case.  Cf. 
Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if it 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts).   

The Board further notes that the Veteran believes that his 
basal cell carcinoma or meningioma are related to his in-
service radiation exposure.  However, he is not competent to 
render an opinion on such issue, as the nature of the 
diseases requires special medical training to be able to 
determine their etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Accordingly, as there is no competent evidence linking the 
Veteran's basal cell carcinoma or meningioma to any incident 
of service, to include exposure to radiation, he is not 
entitled to direct service connection for such conditions.  
See 38 C.F.R. § 3.303; Combee, 34 F.3d at 1043. 

In sum, the Veteran does not meet the requirements for 
presumptive service connection under 38 C.F.R. § 3.309(d), 
the weight of the evidence fails to establish that he meets 
the threshold criteria for further consideration under 38 
C.F.R. § 3.311, and there is no competent evidence linking 
his current basal cell carcinoma and meningioma to active 
service as required for direct service connection under 38 
C.F.R. § 3.303 and Combee.  As the preponderance of the 
evidence is against the Veteran's service connection claims, 
the benefit of the doubt rule does not apply and his claims 
must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for basal cell carcinoma of the right pre-
auricular area, to include as to due radiation exposure, is 
denied.

Service connection for a meningioma, to include as to due 
radiation exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


